Case 1:20-cv-02040 Document 1-1 Filed 05/05/20 Page 1 of 13 PagelD #: 6

EXHIBIT A
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

wow eeeee nena nn mane nn enna enna eneue memes ene xX
NIKOLAQS FIORETOS

Plaintiff

-against-

COSTCO WHOLESALE CORPORATION and
“JOHN DOE”, the name being fictitious and
unknown to the plaintiff

Defendants
neem een ee een e nee ne ew ene nne eee nanan nanenencnenenennnne xX

To the above-named Defendant(s)

AL. 202
Index No. 104 O62 2020
Date Purchased O03 104 | 2020

Plaintiff(s) designate(s)
QUEENS
County as the place of trial,

The basis of the venue is
PLAINTIFF'S RESIDENCE

SUMMONS

Plaintil’s Residence:
23-51 38" Street, Apt#B2
Astoria, NY 1105
County of QUEENS

YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve a copy
of your answer, or, if the complaint is not served with this summons, to serve a notice of appearance, on
the Plaintiff's Attorney(s) within 20 days after the service of this summons, exclusive of the day of
service (or within 30 days afier the service is complete if this summons is not personally delivered to
you within the State of New York); and in case of your failure to appear or answer, judgment will be
laken against you by default for the relief demanded in the complaint.

Dated, March 9, 2020

Defendant’s address:

COSTCO WHOLESALE CORPORATION
32-50 VERNON BOULEVARD
LONG ISLAND CITY, NY 11106

“JOHN DOL”
32-50 VERNON BOULEVARD
LONG ISLAND CITY, NY 11106

oA

 
  

sje y Is ESQ.
hey for Plaintiff.

NIKOLAOS FIORETOS
21-83 Steinway Strect
Astoria, NY 11105

Tel. (718) 726-4600

 

 
SUPREME COURT OF THE STATE OF NEW YORE

 

 

 

COUNTY OF QUEENS
penne wee ewe nee enna nen ene nee ne nee nner mee elene ieee x
NIKOLAOS FIORETOS
Index No: | O4 Oba [2020
Plaintiff
VERISIED COMPLAINT
~agains(-

 

COSTCO WHOLESALE CORPORATION and
“JOHN DOE”, the name being fictitious and unknown
to the plaintiff

Defendants

The plaintiff, NISQLAOS FIORETOS, by and through his attorney, JERRY
CHRISAFIS, ESQ., complaining of the defendants, alloges as follows:

\. That the plaintiff, NIC<OLAOS FIORETOS, js a resident of the County of Queens,
City and State of New York.

2. That upon information and belief, at all times mentioned herein, the defendant,
COSTCO WHOLESALE CORPORATION, was and still is a domestic corporation, duly
licensed, organized and existing under, pursuant to and by virtue of the laws of the State of New
York,

3, That upon information and belief, at all times mentioned herein, the defendant,
COSTCO WHOLESALE CORPORATION, was a foreign corporation, duly authorized to do
and/or transact business in the State of New York.

4, That upon information and belief, at all times mentioned herein, the defendant,
COSTCO WHOLESALE CORPORATION, was a partnership, duly organized and existing

under, pursuant to and by virtue of the laws of the State of New York.
5. That upon information and betief, at all times mentioned herein, the defendant,
COSTCO WHOLESALE CORPORATION, was a limited partnership, duly organized and
existing under, pursuant to and by virtue of the Jaws of the State of New York.

6, That upon information and belicf, at all times mentioned herein, the defendant,
COSTCO WHOLESALE CORPORATION, was a domestic limited liability company duly
organized and existing under, pursuant to and by virtue of the laws of the State of New York,

7, That upon information and belief, at all timcs mentioned herein, the defendant,
COSTCO WHOLESALE CORPORATION, was a foreign limited liability company duly
authorized to do and/or transact business in the State of New York,

8. That upon information and belief, at all times mentioned herein, the defendant,
COSTCO WHOLESALE CORPORATION, was and still is a joint venture and/or a joint
business venture duly organized and existing under, pursuant to and by virtue of the laws of the
State of New York.

9, That upon information and belief, at all times hereinafter mentioned, the defendant,
COSTCO WHOLESALE CORPORATION, was and still is duly authorized toe conduct and

transact business in the State of New York.

10. That upon information and belief, at all times hereinafter mentioned, the defendant,
COSTCO WHOLESALE CORPORATION, maintains a principal place of business in the

State of New York.
11. That upon information and belief, COSTCO WHOLESALE CORPORATION,

was and still is a business entity and/or a business enterprise duly organized and existing under,

pursuant to and by virtue of the laws of the State of New York.

 

 
12. That at all times mentioned herein, including but not Hmited to February 26, 2019,
the defendant, COSTCO WHOLESALE CORPORATION, was doing business as COSTCO,

13. That the defendant, “JOHN DOK” is named as a defendant herein. His name is
fictitious as same is presently unknown to the plaintiff herein,

14. That at all times mentioned herein, including but not limited to February 26, 2019,
the defendant, “JOHIN DOE” was an employee of the defendant, COSTCO WHOLESALE
CORPORATION.

15, That at all times mentioned herein, including but not limited to February 26, 2019,
the defendant, “JOHN DOK”, was in the course, furtherance of and was acting within his
authority and scope of his employment as an employee of the defendant, COSTCO
WITOLESALE CORPORATION,

16. That upon information and belief, at all times hereinafter mentioned, including but
not limited to, prior to and on February 26, 2019, there cxisted a COSTCO warehouse facility
which was open to the public and Costco Members, and was located at 32-50 Vernon Boulevard,
Long {sland City, NY 11106, in the County of Queens, City and State of New York.

17. That upon information and belief, at all times mentioned herein, inchiding but not
limited to, prior to and on February 26, 2019, the defendant, COSTCO WHOLESALE
CORPORATION, occupied the building, property and premises located at 32-50 Vernon
Boulevard, Long Island City, NY 11106.

18. That upon information and belief, at all times mentioned herein, including but not
limited to, prior to and on Rebruary 26, 2019, the defendant, COSTCO WHOLESALE
CORPORATION, managed the building, property and premises located at 32-50 Vernon

Boulevard, Long Island City, NY 11106.

 

 
19, That upon information and belief, at all times mentioned herein, including but not
limited to, prior to and on February 26, 2019, the defendant, COSTCO WHOLESALE
CORPORATION, was the managing agent for the building, property and premises located at
32-50 Vernon Boulevard, Long Island City, NY 11106.

20. That upon information and belief, at all fimes mentioned herein, including but not
limited to, prior to and on February 26, 2019, the defendant, COSTCO WHOLESALE
CORPORATION, maintained the building, property and premises located at 32-50 Vernon
Boulevard, Long Island City, NY 11106,

21, That upon information and belief, at all times mentioned herein, including but not
limited to, prior fo and on February 26, 2019, the defendant, COSTCO WHOLESALE
CORPORATION, supervised the building, property and premises located at 32-50 Vernon

Boulevard, Long Island City, NY 11106,

22. That upon information and belief, at all times mentioned herein, including but not
limited to, prior to and on February 26, 2019, the defendant, COSTCO WHOLESALE
CORPORATION, was a tenant in the building, property and premises located at 32-50 Vernon

Boulevard, Long Island City, NY 11106.

23, That upon information and belief, at all times mentioned herein, including but not
limited to, prior fo and on February 26, 2019, the defendant, COSTCO WHOLESALE
CORPORATION, was a lessee in the building, property and premises located at 32-50 Vernon

Boulevard, Long Island City, NY 11106,

24. That at all times mentioned herein, the defendant, COSTCO WHOLESALE
CORPORATION, owned a business/store/warehouse facility known as COSTCO, which was

located at 32-50 Vernon Boulevard, Long Island City, NY 11106.

 

 
25, That at all times mentioned herein, the defendant, COSTCO WHOLESALE
CORPORATION, operated a business/store/warehouse facility known as COSTCO, which
was located at 32-50 Vernon Boulevard, Long Island City, NY 11106.

26. That at all times mentioned herein, the defendant, COSTCO WHOLESALE
CORPORATION, maintained a business/store/warehouse facility known as COSTCO, which
was located at 32-50 Vernon Boulevard, Long Istand City, NY 11106.

27. That at all times mentioned herein, the defendant, COSTCO WHOLESALE
CORPORATION, managed a business/store/warehouse facility known as COSTCO, which

was located at 32-50 Vernon Boulevard, Long Island City, NY 11106.

28, That at al! times mentioned herein, the defendant, COSTCO WHOLESALE
CORPORATION, occupied a business/store/warehouse facility known as COSTCO, which
was located at 32-50 Vernon Boulevard, Long Island City, NY 11106.

29, That at all times mentioned herein, the defendant, COSTCO WHOLESALE
CORPORATION, controlled a business/store/warchouse facility known as COSTCO, which

was located at 32-50 Vernon Boulevard, Long Island City, NY 11106.

30. That at all times mentioned herein, the defendant, COSTCO WHOLESALE
CORPORATION, supervised a business/store/warehouse facility known as COSTCO, which
was located at 32-50 Vernon Boulevard, Long Island City, NY 11106.

31. That upon information and belief, at all times mentioned herein, including but not
limited to, prior to and on February 26, 2019, there existed common areas and aisles located
within the store/business/warehouse facility known as COSTCO WHOLESALE

CORPORATION that was located at 32-50 Vernon Boulevard, Long Island City, NY 11106,

 

 
32. That upon information and belief, at all times mentioned herein, including but not
limited to, prior to and on February 26, 2019, there existed aisles, more specifically aisles #200
and 202, in the business/store/warehouse facility known as defendant, COSTCO
WHOLESALE CORPORATION, that was located at 32-50 Vernon Boulevard, Long Island
City, NY 11106.

33. That on Tuesday, February 26, 2019 at approximately 5:00 — 5:15 P.M., the plaintiff
was a business invitee, customer, licensee and patron who, along with a colleague/friend/
associate who was a Costco member, was shopping in the COSTCO store/business/warehouse
facility located at 32-50 Vernon Boulevard, Long Island City, NY 11106.

34, That at the above date, time and place, the plaintiff was shopping in aisles 200/202,
along with a friend/colleague/associate at the COSTCO store/business/warehouse facility
located at 32-50 Vernon Boulevard, Long Island City, NY 11106.

35, That on the date, time and place as stated above, the plaintiff was using all due care
for his safety, when suddenly without any waming and/or notice, defendant, “JOHN DOE”, an
employee of the defendant, COSTCO WHOLESALE CORPORATION, negligently,
carelessly and recklessly ran over and struck the plaintiff's body, and more specifically his right
leg/right ankle from bchind with a large rectangular metal bin herein. That the contact between
the metal bin and the plaintiff's right leg/ankle was hard and fast.

36. That as a direct result of the negligence, carelessness and recklessness of the
defendant, COSTCO WHOLESALE CORPORATION, its agents, servants, employees,
licensees and/or permitees, the plaintiff, NISOLAOS FIORETOS, was injured and sustained

severe and serious injuries as alleged herein, all of which the plaintiff claims to be permanent in

nature herein.

 

 
37, That upon information and belief, at all times mentioned herein, including but not
limited to, prior to and on February 26, 2019, the defendant, COSTCO WHOLESALE
CORPORATION, was and still is located in a public place and was in constant use by business
invitees, customers, licensees, patrons of, the public in general and persons lawfully, legally and
rightfully walking on and in the business/store/warehouse facility known as Costco that was
located at 32-50 Vernon Boulevard, Long Island City, NY 11106, and came under the
occupation, operation, management, maintenance, control, ownership and supervision of the
defendant, COSTCO WHOLESALE CORPORATION, its agents, servants, employees,
licensees and/ov permitecs herein.

38. That upon information and belief, at all times mentioned herein, including but not
limited to, prior to and on February 26, 2019, that as the owner of said business and store, the
defendant, COSTCO WHOLESALE CORPORATION, thus had a duty, obligation and
responsibility to maintain, manage, supervise, operate, control and to keep its store/business/
warehouse facility located at 32-50 Vernon Boulevard, Long Island City, NY 11106, in a good,
safe and passable condition for business invitees, customers, licensees, patrons of the defendant,
COSTCO WHOLESALE CORPORATION, and the general public, and more specifically and
in particular the plaintiff, NUSOLAOS FIORETOS, to walk upon therein,

39. Thatas a direct result of the defendant, COSTCOQ WHOLESALE
CORPORATION’S breach of its duty, responsibility and obligation owed to the plaintiff,
NIKOLAOS FIORETOS was injured herein.

40. The defendant, COSTCO WHOLESALE CORPORATION, was further
negligent, careless and reckless as follows: 1) in wrongfully hiring, 2) continuing the

employment of, 3} failing to train and/or failing to properly and/or adequately train, 4) failing to

 

 
supervise and/or failing to properly and/or adequately supervise, and 5) failing to investigate
and/or to conduct the proper investigation of the defendant, “JOHN DOE”, prior to hiring him
and during his period of employment, in total disregard for business invitees, customers,
licensees, patrons, Costco members, the public at large and the plaintiff, NIKOLAOS
VIORETOS, in particular herein.

41. That the damage caused to plaintiff, NICOLAOS FIORETOS, by the
abovementioned acts, actions and/or behavior of the defendant, “JOHN DOE”, could have been
prevented by reasonable diligence of the defendant, COSTCO WHOLESALE
CORPORATION, through the implementation of reasonable effective programs relating to the
screening, training and supervision of the defendant, “JOHN DOE”, herein.

42, That furthermore the failure of the defendant, COSTCO WHOLESALE
CORPORATION, to engage in or provide the aforesaid reasonable effective programs
constitutes negligence, reckless and carelessness on the part of the defendant herein.

43, That the aforesaid accident solely through the fault, negligence, carelessness and
recklessness of the defendants, COSTCO WHOLESALE CORPORATION and “JOHN
DOL”, its authorized agents, pormitees, servants, cmployees and/or licensees without any fault
or contributory negligence on the part of the plaintiff, NIKOLAOS FIORETOS, herein.

44, That this action falls within one or more of the cxemptions as set forth in CPLR
Section 1602.

45. That solely as a result of the negligence, recklessness and carelessness of the
defendants, COSTCO WHOLESALE CORPORATION and “JOHN DOE”, as heretofore
alleged, the plaintiff, NICOLAOS FIORETOS, was caused to be rendered sick, sore, lame,

disabled, hospitalized and sustain serious, severe and permanent injuries, and other injuries, was

 

 

 
Case 1:20-cv-02040 Document 1-1 Filed 05/05/20 Page 11 of 13 PagelD #: 16

and will be for a long time to come incapacitated from attending to his usual duties and activities,
and has incurred expenses for hospital, medical and treatment and other expenses all (o his
damage in an amount that exceeds both the monetary and jurisdictional limits of all lower Courts
and tribunals herein.

46, That as a result of the foregoing, the plaintiff, NIKOLAOS FIORETOS, has been
damaged in an amount that exceeds both the monetary and jurisdictional limits of all lower

Courts and tribunals herein.

WHEREFORE, plaintiff, NIKOLAOS FIORETOS, demands judgment against the
defendants, COSTCO WHOLESALE CORPORATION and “JOHN DOE”, in an amount
that exceeds the monetary and jurisdictional limits of all lower Courts and tribunais herein,
together with interest, the costs and disbursements of this action.

Dated: March 9, 2020

Queens, New York ) }
“IN fog
mT foe

US
JERRY-CHRISAFIS, ESQ.
Attorney-for Plaintiff
NIKOLAOS FIORETOS
21-83 Steinway Street
Astoria, New York 11105
Tel.: (718) 726-4600

 

 
Sts
>

Mer aget eft

Case 1:20-cv-02040 Document 1-1 Filed 05/05/20 Page 12 of 13 PagelD #: 17

VERIFICATION

State of New York)
County of Queens ) ss:

NIKOLAOS FIORETOS deposes and states under penalty of perjury:
I have read the foregoing urnmons & V ex 3 ec Cor Nola ,
and it is true, except as to matters alleged upon information and belief, as to those

matters I believe them true.

rw

Dated: March 4, Acao
Queens, New York

go
Ww ke Lath rele k “

NIKOLAOS FIORETOS

. . 74h
Sworn to before me this ot ‘

day of March | , AGO

 

 

Notary Public d

WEE SETS ada

Pe ALT age ote Oe ee ee

at a meal

JERY GHRIGARTS
Matery Public, State of New York
Commission No. G20H4957819

Cualiied In Gueenas County i
Year Expires Oclobar 23, 2945

 

 
index Number: ] O Y O lo od | L020
SUPREME COURT OF TIE STATE OF NEW YORK
COUNTY OF QUEENS

NIKOLAOS FIORETOS

 

Plaintiff
-against-

COSTCO WHOLESALE CORPORATION and
“JOHN DOE”, the name being fictitious and unknown

to the plaintiff

Defendanis A

SUMMONS & VERIFIED C MPLAINT

Date: March 9, 2020 eX al VY }
JERRY-CHMRISAFIS Eh
Attertey for Plaintifi(s)
21-83 Sicinway Street
Astoria, New York 11105
(718) 726-4600

 

 

Q.

Service ofa capy of the within is hereby udniitied.
Dated,

Attomey(s) for

NOTICE OF ENTRY
Sir: Please take notice
that dhe within is a (certified) Irue copy ofa
duly entered in the offive of the clerk of the within nated court on
Dated,
Yours, tte.,

 

JERRY CHRISAFIS, ESQ,
Attorney for: Phaintifits)
21-83 Steinway Sirect
Astoria, New York E1105
FOr

Attomeyt(s} for
NOTICE OF SETTLEMENT

of which the within is a trie copy will be presented far setilement to the
en the day of +20

Siz: Please take notice that an order
I tout, one of the judges of dhe within ranted Court, at

at M.
Dated,
Yours, cke.,

JERRY CHRISAFIS, ESQ.
Adorney's for Plaintifi(s}
21-83 Steinway Street
Astoria, New York ELT05
FO:
Atiomey(s} for:
